UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6463



WILLIE J. ODOM,

                                           Petitioner - Appellant,

          versus


PARKER EVATT, South Carolina Department of
Corrections; TRAVIS MEDLOCK, Attorney General
of State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Chief District
Judge. (CA-94-1787-2-2AJ)


Submitted:   August 28, 1997          Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie J. Odom, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of
probable cause to appeal and dismiss the appeal on the reasoning of

the district court. Odom v. Evatt, No. CA-94-1787-2-2AJ (D.S.C.
Mar. 4, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process. The
motion for appointment of counsel is denied.




                                                         DISMISSED




                                2